Title: From Thomas Jefferson to Jacob Abbot Cummings, 6 May 1826
From: Jefferson, Thomas
To: Cummings, Jacob Abbot,Hilliard, William


Dear Sir
Monticello
May 6. 26
As you are occasionally sending supplies of books to your store here, I am in hopes it may not be inconvenient to supply a private application, and in that confidence request you, with your next parcel, to send me on my particular account those below mentioned. if there has not yet been an 8vo edition of Turner published, I would rather wait than have a 4to one. I hope our book room and shelves will be ready by the last of the month, and that the other boxes now in the country, but not yet here, will be here by that time. would it not be better to time your visit to our readiness to open the boxes. your’s with friendship and respectTh: JeffersonLoudon’s Encyclopedia of Gardening full bound & handsomelyTurner, history of the Anglo-Saxons. 8voTheocritus Gr. & Lat, with the notes of the Scholiast, an 8vo edn. there is such an edition Lond. 1729. another Oxon. 1699. and probably others.